             Case 17-16077-RAM       Doc 50    Filed 03/25/20   Page 1 of 1




                      UNITED STATES BANKRUPTCY COURT
                       SOUTHERN DISTRICT OF FLORIDA
                               MIAMI DIVISION
                                  www.flsb.uscourts.gov



In re:   Arturo Santiesteban-Zaragoz                  Case No: 17-16077
                                                      Chapter 13

         Debtor                     /


          NOTICE OF SUBSTITUTION OF ATTORNEY IN THE SAME FIRM


    Pursuant to Local Rule 2091-1, attorney Carolina A. Lombardi is substituting for

attorney Maria Alvarez of the same firm. The debtor has consented to this substitution.


                                         Respectfully submitted,
                                         LEGAL SERVICES OF GREATER
                                          MIAMI, INC.

                                         By _______/s/__________________________
                                         Carolina A. Lombardi
                                         Florida Bar No. 0241970
                                         4343 West Flagler Street, Ste. 100
                                         Miami, FL 33134
                                         Telephone/Facsimile: (305) 438-2427
                                         Primary Email:
                                         Clombardi@legalservicesmiami.org;
                                         Alt. Email: Sfreire@legalservicesmiami.org
